Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 03/08/2022, in which:claims 10 and 16 are amended; claims 1-9 are cancelled; and the rejections of the claims are traversed. Claims 10-29 are currently pending and an Office Action on the merits follows. 


II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 10-29 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al US 20180232057 in view of Saint-Loubert-Bie et al. hereinafter “Saint” US 20130106898.

Claims 1-9 canceled.

Consider claim 10. Takada discloses a method for displaying at least one additional item of display content on a display panel which is arranged in an interior of a vehicle (fig 1 vehicle mounted device display unit 112 [0042-0044] display GUI  fig 4-6), in which at least one sensor (fig 2 sensors 103a-c fig 12 103a-103e) is used with which a spatial corridor (fig 5-7 region 1 2 or 3) in the interior of the vehicle is optically monitored [0036-0037]infrared light distance sensor or distance image sensor), wherein spatial corridor is delimited by two virtual boundary surfaces (fig 5-7 two vertical lines in region 1-3 between display device and outer boundary of region 1 2 or 3), wherein in the spatial corridor between the virtual boundary surfaces, at least one spatial virtual reference surface is defined (an line between the virtual boundaries described above fig 5-7) to which the at least one additional item of display content is assigned (see icons in fig 5-7. [0046] Navi icon), wherein using the at least one sensor it is recognized whether a hand of a user is located in the corridor (see fig 5 fig 6 or fig 7 where hand is recognized in region 1 2 or 3. fig 3 hand detected in region 1 2 or 3), wherein a display parameter with which the at least one additional item of display content, which is assigned to the at least one reference surface, is shown on the display panel, is set depending on a position of the hand relative to the at least one reference surface (see fig 3 and fig 5-6 n region 1 icon is moved and in region 2 or 3 expanded menus are shown),
wherein the two boundary surfaces include a first boundary surface and a second boundary surface, the first boundary surface is closer to the surface of the display panel than the second boundary surface (see Takada fig 2 see bottom figure with dotted lines. Also see fig 5 and fig 6 or fig 7). The leftmost vertical dotted line is the second boundary while the first boundary is the second vertical dotted line adjacent to the leftmost vertical dotted line. The first boundary can also be display surface itself because the “predetermined distance” is not specified and can be a distance of zero.  The second boundary can also be the second vertical dotted line adjacent to the leftmost vertical dotted line while the first boundary is the display surface), and 
The first boundary surface and the surface of the display are arranged having a predetermined distance between the first boundary surface and the surface of the display panel (see Takada fig 2 see bottom figure with dotted lines. Also see fig 5 and fig 6 or fig 7. The distance can be zero or the distance between the display surface and the second vertical dotted line adjacent to the leftmost vertical dotted line).

Takada does not disclose an opacity is set depending on a position of the hand relative to the at least one reference surface.
Saint however discloses an opacity is set depending on a position of the hand relative to the at least one reference surface ([0067-0068] as the user’s finger approaches the display the processor may increase the opacity of the virtual input device 360 and decrease opacity when the user’s finger/hand is farther away from the surface of the screen).
Takada contains a "base" device/method of display device with optical user input interface.  Saint contains a "comparable" device/method of display device with optical user input interface that has been improved in the same way as the claimed invention.  The known "improvement" of Saint could have been applied in the same way to the "base" device/method of Takada and the results would have been predictable and resulted in an opacity is set depending on a position of the hand relative to the at least one reference surface.  Furthermore, both Takada and Saint use and disclose similar functionality (i.e., adjusting display characteristics according to user hand distance from display) so that the combination is more easily implemented.  

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 11. Takada as modified by Saint disclose the method according to claim 10, for displaying an additional item of display content from a number of multiple additional items of display content on the display panel (see Takada fig 5-7 icons), in which in the spatial corridor an additional display content is assigned to each spatial reference surface (Takada fig 5-7 different icons are associated with different regions), wherein it is ascertained which spatial reference surface is intersected by the hand, wherein that additional item of display content is selected and shown on the display panel which is assigned to the spatial reference surface which is intersected by the hand(Takada fig 5-7 different icons are associated with different regions. E.g. region 1 vs region 2 or region 3).

Consider claim 12. Takada as modified by Saint disclose the method according to claim 10, in which the hand is moved within the corridor, wherein depending on a movement of the hand relative to the at least one reference surface, the at least one additional item of display content is selected and displayed (Takada compare fig 4 and fig 5-7 Nav icon).

Consider claim 13. Takada as modified by Saint disclose the method according to claim 10, in which a function is used which describes the opacity with which the at least one additional item of display content is shown depending on the position of the hand relative to the at least one reference surface in the corridor to which the at least one additional item of display content is assigned (Takada compare fig 4 and fig 5-7 Nav icon. Also see Saint [0067-0068] as the user’s finger approaches the display the processor may increase the opacity of the virtual input device 360 and decrease opacity when the user’s finger/hand is farther away from the surface of the screen), wherein the opacity of the at least one additional item of display content is set to a minimum value when the position of the hand is located outside the corridor (combined teaching of  Takada fig 5-7 and Saint [0067-0068]), wherein the opacity of the at least one additional item of display content is set to a maximum value when the position of the hand intersects the at least one reference surface to which the at least one additional item of display content is assigned (combined teaching of  Takada fig 5-7 and Saint [0067-0068]), wherein the opacity of the at least one additional item of display content is set to a transition value that is greater than the minimum value and less than the maximum value when the position of the hand intersects one of the boundary surfaces of the corridor Takada compare fig 4 and fig 5-7 Navi icon. Also see Saint [0067-0068] as the user’s finger approaches the display the processor may increase the opacity of the virtual input device 360 and decrease opacity when the user’s finger/hand is farther away from the surface of the screen).
Motivation to combine is similar to motivation of claim 1.

Consider claim 14. Takada as modified by Saint disclose the method according to claim 10, in which a basic display content is displayed on the display panel, which is overlaid by the at least one additional item of display content depending on the position of the hand relative to the at least one reference surface (Takada fig 5-7 Navi icon overlays map which displayed on display).

Consider claim 15. Takada as modified by Saint disclose the method according to claim 10, in which an additional item of display content is selected depending on the position of the hand, wherein a movement and/or gesture of at least one finger of the hand at the position is registered by the at least one sensor, wherein a function symbolized by the additional item of display content is selected and/or triggered or activated by this movement and/or gesture (Takada fig 6-7 [0051] Bye Bye gesture).

Claim 16 is rejected for similar reasons to claim 10 and wherein at least one processor is illustrated in Takada fig 1 vehicle mounted device control unit [0029] control unit is a CPU.

Consider claim 17. Takada as modified by Saint disclose the system according to claim 16, in which the at least one sensor is designed as a camera ([0037] image sensor) which is designed in particular to recognize hand gestures (Takada fig 6-7 [0051] Bye Bye gesture).

Consider claim 18. Takada as modified by Saint disclose the system according to claim 16, which has multiple spatially distributed sensors which are designed to monitor the corridor from different perspectives (Takada fig 2 103a-c fig 12 103a-103e).

Consider claim 19. Takada as modified by Saint disclose the method according to claim 11, in which the hand is moved within the corridor, wherein depending on a movement of the hand relative to the at least one reference surface, the at least one additional item of display content is selected and displayed (Takada fig 5-7 hand is moved in region 1 region 2 or region 3 Navi icon is selected).

Claim 20 is rejected for similar reasons to claim 13.
Claim 21 is rejected for similar reasons to claim 13.
Claim 22 is rejected for similar reasons to claim 14.
Claim 23 is rejected for similar reasons to claim 14.
Claim 25 is rejected for similar reasons to claim 15.
Claim 26 is rejected for similar reasons to claim 15.
Claim 27 is rejected for similar reasons to claim 15.
Claim 28 is rejected for similar reasons to claim 15.
Claim 29 is rejected for similar reasons to claim 18.





III. RESPONSE TO ARGUMENTS

Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection. 
The Applicant argues that that Takada and Saint-Loubert-Bie do not disclose one of the boundary surfaces near to the display panel and the surface of the display panel are arranged having predetermined distance between them.  The Applicant alleges that the cited references disclose that content can be fully displayed when the hand touches the display panel.  The Applicant concludes that 
The Office however respectfully disagrees.  Takada explicitly discloses multiples regions above the display panel in which functional interactions occurr based on a user’s hand being in different regions (see figs 2-7 of Takada).  Takada thus discloses “wherein the two boundary surfaces include a first boundary surface and a second boundary surface, the first boundary surface is closer to the surface of the display panel than the second boundary surface the first boundary surface and the surface of the display are arranged having a predetermined distance between the first boundary surface and the surface of the display panel” specifically, see Takada fig 2 see bottom figure with dotted lines. Also see fig 5 and fig 6 or fig 7. The leftmost vertical dotted line is the second boundary while the first boundary is the second vertical dotted line adjacent to the leftmost vertical dotted line. The first boundary can also be display surface itself because the “predetermined distance” is not specified and can be a distance of zero.  The second boundary can also be the second vertical dotted line adjacent to the leftmost vertical dotted line while the first boundary is the display surface. The distance can be zero or the distance between the display surface and the second vertical dotted line adjacent to the leftmost vertical dotted line.

Regarding claims 13 and 20-21 the Applicant argues that Takada and Saint-Loubert-Bie do not disclose the features of the claims where opacity is changes from maximum to minimum depending on when a hand moves from a references surface in the corridor to outside the corridor. 
The Office however respectfully disagrees. The contended features of the claims are taught by the combined teachings of Takada and Saint-Loubert-Bie. For example, Takada discloses the teachings of different outputs being delivered to the processing device depending on where the hand moves within a distance from a display surface i.e. within different virtual boundaries (fig 3-7).  Saint-Loubert-Bie on the 


IV. CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 03/23/2022Primary Examiner, Art Unit 2692